Citation Nr: 0925886	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-26 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the Veteran timely filed a Notice of Disagreement 
(NOD) with the rating decision that assigned the effective 
date of December 8, 1998 for the grant of service connection 
for a right forefoot amputation, to include whether 
correspondence from the Veteran received on April 19, 2002 
may reasonably be construed as such NOD.

2.  Entitlement to an effective date earlier than December 8, 
1998 for the grant of service connection for a right forefoot 
amputation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1966 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).  In February 2008, this matter was 
remanded for further procedural development.


FINDINGS OF FACT

1.  On March 29, 2002, the RO mailed notification to the 
Veteran of its February 2002 decision that (in pertinent 
part) awarded service connection for diabetes mellitus, and 
awarded service connection for right forefoot amputation as 
secondary to service connected diabetes mellitus, effective 
December 8, 1998.

2.  Correspondence from the Veteran received on April 19, 
2002 contains no reference to the effective date assigned for 
the grant of secondary service connection for right forefoot 
amputation, and may not reasonably be construed as a NOD with 
the effective date of December 8, 1998 assigned by the RO for 
the grant of secondary service connection for right forefoot 
amputation; no communication from the Veteran or his 
representative received during the one year period following 
the date of the RO's mailing of the notification of the 
February 2002 rating decision may reasonably be construed as 
expressing disagreement with the effective date assigned for 
the grant of service connection for right forefoot 
amputation.   

3.  The Veteran has not alleged CUE in the RO's February 2002 
rating decision in that it assigned an effective date of 
December 9, 1998 for the grant of service connection for 
right forefoot amputation as secondary to service connected 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  The Veteran did not file a timely NOD with the February 
2002 rating decision as to the effective date of December 8, 
1998 assigned for the grant of secondary service connection 
for right forefoot amputation; that decision is final as to 
such matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.300, 20.301, 
20.302 (2008).

2.  The Veteran has raised a freestanding claim for an 
earlier effective date in an attempt to overcome finality of 
the February 2002 rating decision's assignment of December 8, 
1998 as the effective date for the grant of service 
connection for right forefoot amputation.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a)(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The only unresolved material fact in dispute in this case is 
whether the appellant timely filed a NOD with the February 
2002 rating decision's assignment of December 8, 1998 as the 
effective date for the grant of service connection for right 
forefoot amputation (otherwise what is before the Board is a 
"freestanding" claim for an earlier effective date for an 
award, and the law is dispositive in such matter).  The only 
document identified by any party as a timely NOD in the 
matter is the correspondence from the Veteran received on 
April 19, 2002 (identified as such by the RO).  Whether that 
document is indeed a timely NOD with the effective date 
assigned in February 2002 is a matter of legal 
interpretation.  The U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duties to notify and to assist do not 
apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Because (as discussed in greater detail 
below) there is no reasonable possibility that further notice 
or assistance will aid in substantiating the Veteran's 
underlying claim for an earlier effective date, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 vet. App. 
362, 368 (2001).

Legal Criteria, Factual Background, & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v.West, 218 F 3d. 1378, 
1380-81 (Fed. Cir.2000).  Hence, the Board will summarize the 
relevant evidence, as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.   

It is also noteworthy at the outset that the Veteran has 
established service connection for separate right lower 
extremity disabilities that include residuals of right ankle 
sprain (due to injury in service) and amputation of the right 
forefoot (secondary to diabetes).  The matter of the 
effective date for the residuals of the right ankle sprain 
was the subject of a final decision by the Board in February 
2008, and is not now before the Board.  The effective date 
contested in the instant appeal is that for the grant of 
service connection for amputation of the right forefoot as 
secondary to service connected diabetes.

A February 2002 rating decision granted service connection 
for a right forefoot amputation as secondary to service-
connected diabetes mellitus, effective December 8, 1998.  In 
his April 2004 NOD with an October 2003 rating decision (that 
granted service connection for residuals of a right ankle 
injury) the Veteran referred to the forefoot within the 
context of an earlier effective date claim as to the right 
ankle disability.  The RO then (see July 2005 SOC) for 
unexplained reason intertwined the matter of entitlement to 
an earlier effective date of service connection for right 
forefoot amputation with the claim seeking an earlier 
effective date for the grant of service connection for 
residuals of a right ankle injury.  On review of the 
Veteran's claims file, the Board found that that course of 
action was improper, as there was no apparent timely NOD with 
the effective date assigned by the February 2002 rating 
decision.  The RO was instructed to review the matter of the 
effective date for the grant of service connection for a 
right forefoot amputation, to make a determination as to 
whether the Veteran timely filed a Board-jurisdiction-
conferring NOD with the February 2002 rating decision that 
granted service connection for such disability and assigned 
the effective date in question, and if the opinion was that 
there was such NOD, to identify the document and issue a 
statement of the case (SOC) in the matter.

Pursuant to the Board remand, the RO noted in July and August 
2008 SOCs:

"Review of the evidence of record shows a rating 
decision was completed February 28, 2002 and you were 
notified March 29, 2002.  You filed a timely [NOD] on 
April 19, 2002."

Regarding the identified April 2002 NOD, the Veteran stated 
that his evaluation of "diabetes mellitus should be higher 
than the 20 percent assigned; and that secondary service 
connection should have been considered for hypertension, 
peripheral neuropathy, and impotence as secondary to service 
connected diabetes mellitus."  There is nothing in the 
document that questions, or even mentions, the effective date 
assigned for right forefoot amputation.  

Governing regulation provides that a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201.

Thus, under 38 C.F.R. § 20.201, a valid NOD must contain 
"terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review."  
Gallegos v. Principi, 283 F.3d. 1309, 1313-14 (Fed. Cir. 
2002) (upholding VA regulation 38 C.F.R. § 20.201 that 
requires that NOD must express "a desire for appellate 
review").  As noted above, nothing in the document received 
on April 19, 2002 expresses disagreement with the effective 
date assigned for the grant of service connection for a right 
forefoot amputation or a desire for appellate review of such 
matter.  In its determination on this matter, the RO does not 
point to any language in the document that may be so 
interpreted; the determination is baseless, as it is 
unsupported by the factual evidence, and is patently 
incorrect.  

Furthermore, no communication from the Veteran or his 
representative received in the one year period following 
notification of the February 2002 rating decision contains 
language that may reasonably be construed as disagreeing 
with, and seeking appellate review of, the effective date 
assigned for the grant of service connection for right 
forefoot amputation.  Neither the RO nor the Board has 
authority to dispense with/disregard the Statutory 
requirement (in 38 U.S.C.A. § 7105(a)) that a NOD is 
necessary to initiate appellate review.  38 U.S.C.A. § 7104.  
Accordingly, the appeal to establish that the Veteran timely 
(and specifically on April 19, 2002) filed a Board-
jurisdiction-conferring NOD with the February 2002 rating 
decision as to the effective date assigned for his right 
forefoot amputation must be denied.  

The Veteran has not alleged CUE in the February 2002 rating 
decision (and none is evident).  What then remains before the 
Board (because the February 2002 rating decision was not 
timely appealed, and is final) is a "free-standing" claim 
for an earlier effective date.  Such claims lack legal merit.  
See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  
Consequently, there is no valid claim for the Board to 
consider on appeal, and the appeal seeking an earlier 
effective date for the grant of service connection for right 
forefoot amputation must be dismissed.  

While this decision does not reach the merits of the 
Veteran's underlying claim seeking an earlier effective date 
for the grant of service connection for his right forefoot 
amputation, the Board would be remiss if it did not invite 
the attention of the parties to some critical and obvious 
factors in the matter.  First, an award of service connection 
cannot be effective prior to the date entitlement arose.  
38 C.F.R. § 3.400.  Second, there can be no entitlement to 
service connection for a specific disability prior to the 
existence of such disability.  38 U.S.C.A. §  1110.  In this 
case the Veteran's right forefoot amputation took place on 
December 9, 1998; the disability of right forefoot amputation 
did not exist prior to that date.  It is also noteworthy 
(although not necessarily outcome-determinative given the 
factor noted above) that the grant of service connection for 
right forefoot amputation was made on the basis that such 
disability was secondary to the Veteran's service connected 
diabetes.  An effective date of a grant of secondary service 
connection cannot be earlier than the effective date of 
service connection for the primary disability (here 
diabetes).  Service connection for diabetes was established 
effective August 10, 1998.  


ORDER

The appeal seeking to establish that the Veteran filed a 
timely NOD with the rating decision that assigned December 8, 
1998 as the effective date for the grant of service 
connection for his right forefoot amputation is denied. 

The appeal seeking an effective date earlier than December 8, 
1998 for the grant of service connection for a right forefoot 
amputation is dismissed without prejudice.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


